DETAILED ACTION
The instant action is in response to application 25 November 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
The specification objection has been withdrawn.
Applicant’s remarks on the merits have been considered but do not take into account all of the references in the present rejection.
The previous 112(b) rejection has been withdrawn.  A new 112(b) rejection has been necessitated by applicant’
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 2, applicant claims “the operation amount”.  This lacks proper antecedent basis.
As to claim 3, applicant claims “the operation amount”.  This lacks proper antecedent basis.
Since claim 2 and 3 are indefinite, claims 4-9 and 8-11 inherit the rejection for being dependent upon a claim rejected under 35 USC 112(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wang (US 2017/0025947).
As to claim 1, Wang teaches a switching power supply device comprising: a power conversion (Fig. 3, 301, 302, 303) circuit which includes a switching element (302); and a control circuit unit (350) which outputs a driving pulse to the switching element based on an output voltage command value (Vref) of the power conversion circuit and an output voltage value (Vout) of the power conversion circuit, wherein the control circuit unit changes a switching cycle and outputs a driving pulse based on a difference between a calculated value of a manipulated variable (Fig. 3, Iac+Idc) and a set value (Fig. 3, Iramp)of the manipulated variable, the calculated value being a value based on an output voltage command value and the output voltage value (the AC portion of the ramp’ s sensing is directly tied to the output voltage.  Since all of the claimed items are in the same control loop, they are all based on each other).
As to claim 2, Wang discloses wherein an on time of the driving pulse is the operation amount (item 350 turns on the switches).
Claim(s) 1 -3 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kimura (US 2014/0226369).

As to claim 2, Kimura teaches wherein an on time of the driving pulse is the operation amount (See Figs. 6).
As to claim 3, Kimura teaches wherein the power conversion circuit includes a first switching leg which is formed by connecting a first switching element and a second switching element in series, and a second switching leg which is formed by connecting a third switching element and a fourth switching element in series, and is a full-bridge circuit in which a portion between both ends of the first switching leg and the second switching leg is a portion between direct current terminals, and a portion between a series connection point of the first switching element and the second switching element, and a series connection point of the third switching element and the fourth switching element is a portion between alternating current terminals (See Fig. 1, Q1-Q4, and L1), and a phase difference between the driving pulse for the first switching leg and the driving pulse for the second switching leg is the operation amount (See Fig. 6).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 4, 5, 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2017/0025947) in view of Yamada (US 2017/0012529).

Yamada teaches wherein the control circuit unit includes a unit which generates a clock signal (Fig. 1, CLK), and the setting value is a multiple of a natural number of a clock cycle (Fig. 9A/9B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wang to use skipping and DCM as disclosed  in Yamada to provide a wider range of output voltages.
As to claim 5, Wang in view of Yamada teaches wherein the control circuit unit makes a change amount of the switching cycle proportional to the difference (Yamada, VFCMP is fed directly into the Ton calculation).
As to claim 7, Wang in view of Yamada does not explicitly disclose wherein the power conversion circuit and the control circuit unit includes a unit which generates a clock signal, and calculates a change amount of the switching cycle such that the switching cycle is an even-numbered clock.
	He does make this obvious.  Yamada discloses a single clock cycle switching.  However, increasing the number of clock cycles is obvious, since there can only be even or odd numbers.  It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).  
Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2017/0025947) in view of Yamada (US 2017/0012529).
As to claim 6, Wang in view of Yamada discloses wherein the control circuit unit includes a unit which detects an input voltage and/or an output voltage (VFB) of the power conversion circuit.

Wei teaches and changes a proportionality factor which determines the change amount of the switching cycle based on the input voltage and/or the output voltage (See Fig. 4, switch K4, changes from infinite to unity gain).  
Claim(s) 8, 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 2014/0226369) in view of Takahara (US (US 2019/0214916).
As to claim 8, Kimura discloses control circuit unit includes a unit which generates a clock signal (PWM).  
Kimura does not disclose and the setting value is a multiple of a natural number of a clock cycle.
Takahara teaches wherein the control circuit unit includes a unit which generates a clock signal (carrier), and the setting value is a multiple of a natural number of a clock cycle (See Fig. 8, the carrier frequency going into the op amp ensures that the values only change when the clock does).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kimura to use single or dual bridge switching as disclosed  in Takahara to increase efficiency (¶11).
As to claim 9, Kimura in view of Takahara teaches wherein the control circuit unit makes a change amount of the switching cycle proportional to the difference (Takahara, i* is fed into the proportional control).
As to claim 11, Kimura in view of Takahara teaches  wherein the power conversion circuit and the control circuit unit includes a unit which generates a clock signal (item generating carrier frequency), 

	This is an obvious variation though.  Takahara discloses a clock cycle switching.  However, increasing the number of clock cycles is obvious, since there can only be even or odd numbers.  It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).  
Claim(s) 8, 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 2014/0226369) in view of Takahara (US (US 2019/0214916) and Wei (US 2017/047902).
As to claim 10, Kimura in view of Takahara teaches wherein the control circuit unit includes a unit which detects an input voltage and/or an output voltage (1A) of the power conversion circuit.
Kimura in view of Takahara does not disclose and changes a proportionality factor which determines the change amount of the switching cycle based on the input voltage and/or the output voltage.
Wei teaches and changes a proportionality factor which determines the change amount of the switching cycle based on the input voltage and/or the output voltage (See Fig. 4, switch K4, changes from infinite to unity gain).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use gain control as disclosed in Wei to provide for a greater range of outputs which would allow a larger range of components to be used.  




Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PETER M NOVAK/Examiner, Art Unit 2839